SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 13, 2011 CENTRAL VALLEY COMMUNITY BANCORP (Exact Name of Registrant as Specified in Charter) California 000-31977 77-0539125 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7100 N. Financial Dr. Fresno, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (559) 298-1775 (Former Name or Former Address, if Changed Since Last Report)Not Applicable Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 OTHER EVENTS On January 13, 2011, Central Valley Community Bancorp (the Company) filed a press release announcing that the investment banking firm Sandler O’Neill + Partners, L.P. listed the Company’s stock in their 2011 Top Investment Ideas report.The press release is attached to this Form 8-K as Exhibit 99.1. Item 9.01 (d) EXHIBITS 99.1 Press Release of Central Valley Community Bancorp dated January 13, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Central Valley Community Bancorp Date: January 14, 2011 By: /s/ David A. Kinross Name: David A. Kinross Title: Chief Financial Officer (principal accounting officer) Exhibit Index Exhibit No.Description 99.1 Press Release of Central Valley Community Bancorp dated January 13, 2011.
